Citation Nr: 0719521	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-33 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable evaluation for pilonidal cyst 
status post excision.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1956, from March 1958 to March 1962 and from August 
1962 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction over the veteran's claim was later 
transferred to the Reno, Nevada RO.

The veteran was afforded a videoconference Board hearing on 
May 19, 2006.  A transcript of the testimony offered at this 
hearing has been associated with the record. 

It is noted that at the May 2006 Board hearing, the veteran 
submitted a number of pictures of his disability.  In this 
regard, the Board may consider this evidence in the first 
instance because the veteran waived RO consideration thereof 
at the hearing.  See 38 C.F.R. § 20.1304(c) (2006).


FINDING OF FACT

The veteran's pilonidal cyst status post excision is 
manifested by a 2.5 sq. cm. scar that is painful to touch.


CONCLUSION OF LAW

An evaluation of 10 percent, but no greater, is warranted for 
the veteran's pilonidal cyst status post excision.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.118, Diagnostic Codes 7081 to 7805 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006), are examined.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by a 
letter dated in February 2004.  This letter also advised the 
veteran of the evidence and information required to establish 
entitlement to an increased evaluation, i.e. that his 
disability had increased in severity.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  While the aforementioned notice did not advise the 
veteran that an effective date for the award of benefits 
would be assigned if an increased evaluation was granted, the 
RO can remedy any failure to provide effective notice 
following the Board's decision.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice in a 
timely fashion.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini, 18 Vet. App. at 121.  In this case, the 
aforementioned February 2004 letter from the RO asked the 
veteran to provide any evidence in his possession that 
pertained to his claim.

VCAA requires VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R. § 3.159(c), 
which includes providing a medical examination when such is 
necessary to make a decision on the claim.  In this case, the 
record contains the veteran's service medical records and all 
of the veteran's VA records.  The veteran did not request 
VA's assistance in obtaining any records in furtherance of 
his claim for an increased evaluation and has not identified 
the presence of any outstanding relevant records held by a 
private entity.  The veteran has been provided a VA 
examination in furtherance of substantiating his claim and 
further assessment is not necessary to make a decision on the 
appeal.

Based on the foregoing, VA satisfied its duties to the 
veteran. 



Laws and Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

The veteran's pilonidal cyst status post excision is 
currently evaluated at a noncompensable level under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2006).  This code provides for 
evaluation of scars based upon limitation of function of the 
affected part.  Because the veteran's scar is not on his 
face, head or neck, the only other applicable codes are found 
in 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804 (2006).

For scars, other than those of the head, face, or neck, that 
are deep or that cause limited motion a maximum 40 percent 
evaluation is provided for an area exceeding 144 square 
inches (929 sq. cm.  For an area exceeding 72 square inches 
(465 sq. cm.) a 30 percent evaluation is provided.  A 20 
percent evaluation is warranted for an area exceeding 12 
square inches (77 sq. cm.)  Lastly, for an area exceeding 6 
square inches (39 sq. cm.) a 10 percent evaluation is 
provided.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).  
Notes to this diagnostic code provide that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with section 4.25 
of this part and that a deep scar is one associated with 
underlying soft tissue damage.  Id.  

For scars, other than those of the head, face, or neck, that 
are superficial and that do not cause limited motion that 
comprise an area or areas of 144 square inches (929 sq. cm.) 
or greater a maximum 10 percent evaluation is provided.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2006).  Notes to 
this diagnostic code provide that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with Sec. 4.25 of 
this part and that a superficial scar is one not associated 
with underlying soft tissue damage. Id.  

For scars that are superficial and unstable a maximum 10 
percent evaluation is warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  The notes to this diagnostic code 
state that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar and 
that a superficial scar is one not associated with underlying 
soft tissue damage.  Id.

For superficial scars that are painful on examination a 
maximum 10 percent evaluation is provided.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2006).  The notes to this 
diagnostic code provide that a superficial scar is one not 
associated with underlying soft tissue damage and that a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  Id.  

The veteran filed his claim for an increased evaluation of 
his pilonidal cyst status post excision in December 2003 and 
received a VA examination shortly thereafter in April 2004.  
The examiner remarked in opening that the veteran had a 
pilonidal cyst removed in 1962 and that the last reoccurrence 
of the pilonidal cyst was in 1975.  It was noted that the 
pilonidal cyst had since resolved.  The examination revealed 
a scar in the perianal area measuring 2.5 cm. in length by 1 
cm. in width that was well healed.  The examiner diagnosed a 
resolved pilonidal cyst, no reoccurrence.  

The veteran has asserted that he has chronic tenderness of 
the aforementioned scar associated with the excision of his 
pilonidal cyst.  At the aforementioned hearing, the veteran 
stated, and pictures show, a depressed scar in the perianal 
area.  The veteran also stated that he has numbness in the 
area when sitting and also soreness and tenderness in the 
area upon touch.  

An evaluation of 10 percent, but no greater, is warranted for 
the veteran's status post pilonidal cyst excision.  With 
respect to Diagnostic Codes 7801 and 7802 the Board notes 
that the veteran's scar is not large enough in area to be 
considered for a compensable evaluation under these codes.  
With regard to Diagnostic Code 7803, there is no evidence 
that the veteran's scar is unstable.  In any event, this is 
without effect because 10 percent is the maximum rating 
allowed under Diagnostic Code 7803 and the Board finds that 
the veteran's disability warrants a 10 percent evaluation 
under Diagnostic Code 7804 because the veteran has shown that 
the scar is painful on palpation.  This is the maximum 
evaluation provided for under this code.  Accordingly, a 10 
percent, but no greater, evaluation is granted for the 
veteran's pilonidal cyst status post excision. 


ORDER

Entitlement to a 10 percent, but no greater, evaluation for 
pilonidal cyst status post excision is granted subject to the 
laws and regulations governing the award of monetary 
benefits.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


